Citation Nr: 0205147	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  91-17 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease.

2. Entitlement to an increased rating for paroxysmal 
supraventricular tachycardia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1955 to May 1957.

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which, in pertinent part, denied service connection 
for heart disease with supraventricular tachycardia.  This 
case was previously remanded by the Board in October 1991 and 
September 1994.  In January 1997 the RO granted service 
connection for paroxysmal supraventricular tachycardia and 
assigned a 10 percent rating.  The RO denied service 
connection for heart disease, claimed as secondary to the 
service-connected paroxysmal supraventricular tachycardia.  
The case was then again remanded by the Board in February 
1999.  

In November 2000 the Board granted an increased rating of 30 
percent for the veteran's service-connected paroxysmal 
supraventricular tachycardia.  The Board denied service 
connection for other heart disease.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2001 the veteran's 
representative and VA General Counsel filed a Joint Motion to 
vacate the Board's November 2000 decision to the extent that 
it denied service connection for other heart disease and an 
increased rating in excess of 30 percent for the service-
connected paroxysmal supraventricular tachycardia.  The Joint 
Motion also requests that the issues be remanded for 
readjudication.  The basis for the Joint Motion was that a 
remand was necessary due to the enactment of the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)).  

It is also noted that VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).
The joint motion was granted by a September 2001 Court Order.



REMAND

Of record is an RO report of telephone contact, dated in 
December 2001, which is to the effect that a second 
adjudication claims folder, which the Board will designate as 
Vol. I, had been located.  It was remarked that this claims 
folder included service era documents and treatment records 
dated up to 2000.  Volume I was associated with the veteran's 
second adjudication claims folder, which the Board will 
designate as Vol. II, in December 2001

A review of Vol. I shows that the veteran had filed his 
original claim for service connection for heart disease in 
April 1964.  This issue was denied by the Board in April 1965 
and by the RO in June 1970.  This adjudication claims folder 
contains additional evidence, including VA and private 
medical records that show treatment for heart problems in 
1964, lay statements, and a September 1964 hearing 
transcript.  

The records contained in Vol. I were not reviewed by the 
Board at the time of the November 2000 decision and 
apparently were not reviewed by the RO at least prior to 
November 2000, to include pertinent VA medical opinions, and 
apparently have not been reviewed by the representative.  

Concerning the question of finality, the Board finds that the 
grant of service connection for paroxysmal supraventricular 
tachycardia by the RO in January 1997 was a de facto 
reopening and partial grant of the veteran's claim.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). The RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA.  

The Board is aware that this case has been contested for many 
years.  However, the recent emergence of another claims file 
necessitates further review in light of medical opinions and 
rating actions based on a review of incomplete records.  

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159). 

2.  The RO is requested to obtain any 
additional medical records pertaining to 
treatment for the veteran's heart 
disorders from the VA Medical Center 
located in Atlanta, Georgia, covering the 
period from June 1999 to the present.

3.  Thereafter, the RO is requested to 
forward the claims folders (Vols. I and 
II) to a VA cardiologist for review.  
Following a review of Vols. I and II, to 
include the private medical opinion dated 
on March 11, 2002, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran's heart disease is related to 
service or was caused or is aggravated by 
the service connected paroxysmal 
supraventricular tachycardia.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Any 
additional testing or examinations deemed 
necessary should be performed.  A 
complete rational for any opinion 
expressed should be included in the 
report.

4.  Thereafter, the RO should 
readjudicate this claim, to include a 
review of Vol. I.  The RO is requested to 
consider whether an extra schedular 
rating pursuant to 38 C.F.R. 3.321(b)(1) 
(2001) is warranted for the service 
connect for paroxysmal supraventricular 
tachycardia.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations (38 C.F.R. § 3.321) 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response. The RO is requested to ensure 
that the representative has the 
opportunity to review all additional 
evidence, to include Vol. I.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




